Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 06/03/2022.
Allowable Subject Matter
3. Claims 1, 13 are allowed. 
4. Claims 4-12, 14 and 15 are allowed as being dependent on the independent claim.
5. The following is an examiner's statement of reasons for allowance: Applicant’s arguments and claim amendments filed with the office on 06/03/2022 were fully considered and found to be persuasive and overcome the prior art Nickel et al (US 2013/0093447 A1) and Panagas (US 2013/0200913 A1), cited in the office action dated 04/08/2022.
The closest prior art of record Nickel et al (US 2013/0093447 A1) teaches, a test station may include a test host, a test unit, and a test enclosure. A device under test (DUT) having at least first and second antennas may be placed in the test enclosure during production testing. Radio-frequency test signals may be conveyed from the test unit to the DUT using a test antenna in the test enclosure. In a first time period during which the performance of the first antenna is being tested, the DUT may be oriented in a first position such that path loss between the first antenna and the test antenna is minimized. In a second time period during which the performance of the second antenna is being tested, the DUT may be oriented in a second position such that path loss between the second antenna and the test antenna is minimized. The DUT is marked as a passing DUT if gathered test data is satisfactory.
Panagas (US 2013/0200913 A1) teaches, a test system may be provided in which devices under test are loaded into test trays and tested at a plurality of test stations. To test a device under test at a given test station, the test tray may be installed into a test fixture at the test station. Test equipment at each test station may communicate with the device under test via the test fixture and the test tray. Each test tray may have a spring-loaded corner portion that may be used to secure the device under test to the test tray. The test tray may have contacts that mate with corresponding contacts at each test fixture and may have a built in cable that connects to the device under test. The test fixture may have a detector that can detect whether or not a test tray is present on the test fixture.
Maruo (US 2020/0244377 A1) teaches, an antenna apparatus is configured to include: a DUT scan mechanism that executes total spherical scanning on a DUT having an antenna in an internal space of an OTA chamber around a reference point; a plurality of antennas disposed at a distance within a near field measurement range from the reference point; and signal analysis devices that respectively perform a near field measurement process related to total radiated power (TRP) based on reception signals of the antennas which receive radio signals in a spurious frequency bandwidth radiated from the antenna transmitting and receiving radio signals in a specified frequency bandwidth, during execution of the total spherical scanning.
However Nickel et al, Panagas and Maruo  neither individually nor in combination fail to teach, anticipate or make it obvious, “A fixture adapted to electrically connect a measurement device with a device under test (DUT) and to mechanically hold the DUT, the fixture comprising: a clamp adapted to clamp the DUT; a plug adapted to engage a mating socket of the DUT; and an electrical cable adapted to connect to the plug at one end and to be connectable with the measurement device at another end; and wherein the fixture is adapted to mechanically hold the DUT such that the DUT can be rotated relative to the measurement device, wherein an axis of rotation of the clamped DUT coincides with a mating direction of the plug and with a longitudinal axis of the clamped DUT” (as recited in the independent claim 1), and 
“A measurement system for measuring a device under test (DUT), comprising: a measurement device adapted to measure a radio property of the DUT; and a shielded chamber adapted to house the DUT, wherein the shielded chamber comprises: (i) a fixture adapted to electrically connect the measurement device with the DUT and to mechanically hold the DUT, wherein the fixture comprises a clamp adapted to clamp the DUT, a plug adapted to engage a mating socket of the DUT, (ii) an electrical cable adapted to connect to the plug at one end and to be connectable with the measurement device at another end, and (iii) a number of antennas adapted to receive or acquire the radio property of the DUT; and wherein the fixture is adapted to mechanically hold the DUT such that the DUT can be rotated relative to the measurement device, and wherein an axis of rotation of the DUT coincides with a mating direction of the plug and with a longitudinal axis of the DUT (as recited in the independent claim 13). 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858